SULLIVAN, Chief Judge
(dissenting in part and concurring in the result):
53. I disagree with the majority’s rationale in this case. I would hold that it was error for the military judge to prevent Captain (CPT) Huet-Vaughn from explaining her state of mind at the time she left her unit. United States v. Huff, 7 USCMA 247, 250, 22 CMR 37, 40 (1956) (“[A]n accused cannot be denied every opportunity to present evidence at the trial to negate the existence of every element of the offense charged.”).
54. Under our case law CPT Huet-Vaughn’s mental processes were relevant to determine whether she had an intent to avoid hazardous duty or shirk important service as required by Article 85, Uniform Code of Military Justice, 10 USC § 885. See United States v. Apple, 2 USCMA 592, 10 CMR 90 (1953); United States v. McIntyre, 2 USC-MA 559,10 CMR 57 (1953); United States v. Cline, 2 USCMA 411, 9 CMR 41 (1953); United States v. Shull, 1 USCMA 177, 2 CMR 83 (1952) (evidence of different intents other than to avoid hazardous duty or shirk important service are relevant to disprove the required intent for desertion); cf. United States v. Rabat, 797 F.2d 580, 588-89 (8th Cir.1986) (in prosecution for sabotage under 18 USC § 2155 no error for trial judge not to specifically instruct on motive evidence which had been admitted during trial on merits to negate specific intent), cert, denied, 481 U.S. 1030, 107 S.Ct. 1958, 95 L.Ed.2d 530 (1987). The majority’s attempt to distinguish these cases is not persuasive.
55. However, I agree with the majority that the record shows that CPT HuetVaughn was not prevented from explaining her reasons for leaving her unit to the mem*117bers. Accordingly, I find that the error committed by the military judge in granting the motion in limine was harmless beyond a reasonable doubt. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).